Deny and Opinion Filed June 27, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00178-CV

IN RE JA-LYNN KUO; JLKUO, PLLC; SUBHO MULLICK; SM ER, PLC;
  SALIMA AMIN THOBANI; AND SRG CONSULTING, LLC, Relators

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-02273

                         MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Carlyle
                            Opinion by Justice Osborne
      Before the Court are relators’ petition for writ of mandamus and real party in

interest’s response. In the petition, relators challenge the trial court’s order granting

real party’s motion to strike relators’ jury demand and the trial court’s order denying

relators’ motion for continuance.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that relators lack an adequate appellate remedy. In

re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)). Based

on our review of the petition, response, and the record, we conclude that relators
have failed to show an abuse of discretion. Accordingly, we deny the petition for

writ of mandamus. See TEX. R. APP. P. 52.8(a).



220178f.p05                              /Leslie L. Osborne/
                                         LESLIE L. OSBORNE
                                         JUSTICE




                                      –2–